Case 1:21-cv-00030-MJT Document 1-2 Filed 01/25/21 Page 1 of 6 PageID #: 9
                                                                                FILED: 11/20/2020 10:36 AM
                                                                               Vickie Edgerly, District Clerk
                                                                                     Orange County, Texas
                                                                                    Envelope No. 48284891
                                                                               Reviewed By: Justin Rhodes
                                     CAUSE NaB200932-C

  LORENE WRIGHT                                          IN THE C Ul•ITY COURT


  VS.                                                     ORANGE COUNTY,TEXAS


  WAL-MART STORES TEXAS,LLC                              163rd JUDICIAL DISTRICT


                           PLAINTIFF'S ORIGINAL PETITION

  TO THE HONORABLE JUDGE OF SAID COURT:

         Comes now, LORENE WRIGHT ("Plaintiff'), and would file her Original Petition

  over and against WAL-MART STORES TEXAS,LLC ("Defendant"). In support thereof,

  Plaintiff would show as follows:

                                                  1.

         Plaintiff intends discovery to be conducted pursuant to Level 3, as set forth and

  governed by the Texas Rules of Civil Procedure.

                                                  2.

         Your Plaintiff is a resident of Texas.

         Upon information and belief, Defendant WAL-MART STORES TEXAS, LLC is a

  limited liability company formed in the State of Delaware but doing constant business in the

  great State of Texas. It may be served with process by mailing a copy of the Petition to their

  registered agent: CT Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201.




                                                             Federal Removal Exhibit A
Case 1:21-cv-00030-MJT Document 1-2 Filed 01/25/21 Page 2 of 6 PageID #: 10




                                                3.

          This Court has venue as Defendant conducts significant business in Orange County,

  Texas. Furthermore, the incident occurred in or around Orange County, Texas. Although the

  amount of damages to be awarded Plaintiff for her actual damages is a matter lying within the

  discretion of the finder of fact, your Plaintiff would show that it is in excess of the minimum

  jurisdictional limits ofthis Court.

                                                4.

          This suit is brought by Plaintiff for those damages to which he is entitled to recover

  from Defendant as a result of her personal injuries sustained on or about August 28, 2020 at

   Walmart in Vidor, Texas. At all times material hereto, Defendant owned, controlled, and/or

  operated the premises in question.

          Ms. Wright entered upon said premises in response to an express or implied invitation

  by Defendants. While in Walmart as a loyal customer, Ms. Wright slipped and fell due to a

  dangerous condition. Unbeknownst to Plaintiff, apparently water in front of a ice machine

   was constantly leaking; Defendant Walmart knew (or should have known) about this

  dangerous condition but failed to warn Plaintiff. This incident, and the injuries resulting

  therefrom, were brought about to occur and were proximately caused by the negligence of the

  Defendant.

                                                5.

          At all times mentioned herein, Defendant had such control over the premises in

   question and Defendant owed certain duties to Plaintiff, the breach of which proximately

   caused the injuries set forth herein.




                                                              Federal Removal Exhibit A
Case 1:21-cv-00030-MJT Document 1-2 Filed 01/25/21 Page 3 of 6 PageID #: 11




          Said Defendant and/or its agents, servants and employees negligently, willfully,

   and/or knowingly permitted the area in question to become dangerous; negligently, willfully,

   and/or knowingly allowed such 'condition to continue; and negligently willfully and/or

   knowingly failed to warn Plaintiff of the dangerous condition. This condition existed despite

  the fact that Defendant and/or its agents, servants and employees knew or should have known

  of the existence of the aforementioned condition and that there was a likelihood of a person

   being injured as occurred to Plaintiff.

          Defendant furthermore had a duty to use ordinary care to ensure that the premises did

   not present a danger to Plaintiff. This duty includes the duty to inspect and the duty to warn

   or to cure. Defendant failed to inspect, warn, and/or cure.

          As a result of this accident, Plaintiff sustained severe and disabling injuries and

   damages, which will be set out more fully hereinafter. This accident and the resulting

   injuries were brought about to occur and were proximately caused by the negligence of the

   Defendant. The following acts and omissions included, but not limited to, below illustrate how

   Defendant was negligent:

          a.      In failing to properly inspect and maintain the area in question;

          b.      In failing to maintain the area in a reasonably safe condition;

          c.      In failing to give adequate and understandable warnings to Plaintiff of the
                  unsafe condition;

          d.      In failing to discover and remove the dangerous condition within a reasonable
                  time;

          e.      In failing to use the care of a reasonably prudent person under the same or
                  similar circumstances;

          f.      In failing to place any warning signs; and




                                                                 Federal Removal Exhibit A
Case 1:21-cv-00030-MJT Document 1-2 Filed 01/25/21 Page 4 of 6 PageID #: 12




            g.     In committing various other acts and/or omissions of negligence, both
                   statutorily and at common law, to be specified at the time of trial.
                                                6.

            As a result of this incident your Plaintiff has sustained the following injuries, damages

  and losses:

            a. Medical and other health care related expenses, both past and future;
            b. Physical pain and suffering, both past and future;
            c. Mental anguish, both past and future;
            d Physical impairment, both past and future; and
            e. Physical disfigurement, both past and future.


      In addition, Plaintiff says that if it be shown that she had a pre-existing disease or

  condition, then he will show that same was neither painful or disabling and that as a result of

  the injuries inflicted upon him by the negligence of Defendant, Plaintiff's disease(s) or

  condition(s) were aggravated or incited to the extent that same became painful, disabling and

   proximately caused the damages described above.

      Plaintiff asserts a claim for pre-judgment and post-judgment interest for all elements of

   damages that such interest is allowed. Plaintiff also asserts a claim for court costs for all

   costs where such is allowed.

            All of the above-listed elements of damages were brought about to occur and were

   proximately caused by the negligence ofthe Defendant herein.

                                      7.Request for Disclosure

            Under Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose,

   within 50 days of the service of this request, the information or material described in Rule

   194.2.




                                                                 Federal Removal Exhibit A
Case 1:21-cv-00030-MJT Document 1-2 Filed 01/25/21 Page 5 of 6 PageID #: 13




                                                    8.

          All conditions precedent to Plaintiff's claim for relief has been performed or has

  occurred.

                                         9. Rule 193.7 Notice

          This is given as notice to the Defendant that Plaintiff intends to use all of Defendant's

  discovery responses as evidence at trial in accordance with such right and privileges

  established by Texas Rule of Civil Procedure 193.7.

                                                    10.

          Plaintiff fully reserves the right to amend or supplement this Petition.

          WHEREFORE,PREMISES CONSIDERED,Plaintiff prays that Defendant be cited

  to appear and answer herein, that upon final trial hereof, the Plaintiff recover against Defendant

  all of Plaintiff's damages as set forth herein as well as pre-judgment and post-judgment interest

  at the legal and lawful rate, all costs of court, and all other and further relief, at law or in equity,

  to which your Plaintiff may be justly entitled.




                            [SIGNATURE BLOCK ON NEXT PAGE]




                                                                    Federal Removal Exhibit A
Case 1:21-cv-00030-MJT Document 1-2 Filed 01/25/21 Page 6 of 6 PageID #: 14




                                     Respectfully Submitted,

                                     THE FERGUSON LAW FIRM,L.L.P.
                                     350 Pine Street, Suite 1440
                                     Beaumont, Texas 77704
                                    (409)832-9700 - telephone
                                    (409)832-9708- facsimile




                                    Cody A. Dishon
                                    State Bar No. 24082113
                                    cdishon@thefergusonlawfirm.com
                                    jburkett@thefergusonlawfirm.com
                                    Javier Cabanillas
                                    State Bar No. 24094234
                                    jcaban i Ilas@thefergusonlawfirm.com

                                     ATTORNEYS FOR PLAINTIFF




                                                   Federal Removal Exhibit A
